Name: Commission Regulation (EEC) No 1411/86 of 13 May 1986 amending Regulation (EEC) No 1638/85 laying down detailed implementing rules for the granting of a calf birth premium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 86 Official Journal of the European Communities No L 128/29 COMMISSION REGULATION (EEC) No 1411/86 of 13 May 1986 amending Regulation (EEC) No 1638/85 laying down detailed implementing rules for the granting of a calf birth premium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/85 of 23 May 1985 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy ('), as amended by Regulation (EEC) No 1 177/86 (2), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1310/85 authorized the Member States concerned to grant the said premium in the period from 27 May 1985 to 6 April 1986 ; whereas, following the extension of the 1985/ 1986 marketing year for beef and veal , the Council also extended the above ­ mentioned period ; Whereas, under Article 1 of Commission Regulation (EEC) No 1638/85 of 17 June 1985 laying down detailed implementing rules for the granting of a calf birth premium (3), any calf born within the period from 27 May 1985 to 6 April 1986 may benefit from the premium ; whereas, in light of the abovementioned extension, the said period should also be extended until 27 April 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In the first indent Article 1 ( 1 ) of Regulation (EEC) No 1638/85, '6 April 1986' shall be replaced by '27 April 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 137, 27 . 5 . 1985, p . 19 . (2) OJ No L 107, 24 . 4 . 1986, p . 4. 0 OJ No L 158 , 18 . 6 . 1985, p . 11 .